Name: Commission Regulation (EU) No 1311/2014 of 10 December 2014 amending Regulation (EC) No 976/2009 as regards the definition of an INSPIRE metadata element
 Type: Regulation
 Subject Matter: technology and technical regulations;  marketing;  communications;  natural and applied sciences;  information technology and data processing
 Date Published: nan

 11.12.2014 EN Official Journal of the European Union L 354/6 COMMISSION REGULATION (EU) No 1311/2014 of 10 December 2014 amending Regulation (EC) No 976/2009 as regards the definition of an INSPIRE metadata element THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (1), and in particular Article 7(1) thereof, Whereas: (1) Commission Regulation (EC) No 976/2009 (2) sets out the rules for implementation of all network services except for the services allowing spatial data services to be invoked. (2) The interoperability of spatial data services is characterised by the capability to communicate, execute or transfer data among them. A pre-requisite for the invocation of the spatial data services is the ability to access the relevant information. The Member States through the discovery services mandated in Directive 2007/2/EC, with rules for implementation in Commission Regulation (EC) No 976/2009, are making available the metadata elements mandated by Commission Regulation (EC) No 1205/2008 (3). The implementing rules for spatial data services in Commission Regulation (EU) No 1089/2010 (4) introduces new metadata elements for spatial data services, consequently the definition of a metadata element in Commission Regulation (EC) No 976/2009 needs to be updated to allow for the discovery and availability of the new metadata elements with the Member States discovery services. (3) Regulation (EC) No 976/2009 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 22 of Directive 2007/2/EC, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 of Regulation (EC) No 976/2009 point 7 is replaced by the following: 7. INSPIRE metadata element  means a metadata element set out in Part B of the Annex to Regulation (EC) No 1205/2008 or in Part B of Annex V, Part B of Annex VI and Part B of Annex VII to Commission Regulation (EU) No 1089/2010 (5). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 108, 25.4.2007, p. 1. (2) Commission Regulation (EC) No 976/2009 of 19 October 2009 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards the Network Services (OJ L 274, 20.10.2009, p. 9). (3) Commission Regulation (EC) No 1205/2008 of 3 December 2008 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards metadata (OJ L 326, 4.12.2008, p. 12). (4) Commission Regulation (EU) No 1089/2010 of 23 November 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services (OJ L 323, 8.12.2010, p. 11). (5) Commission Regulation (EU) No 1089/2010 of 23 November 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services (OJ L 323, 8.12.2010, p. 11).